PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-4835


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH WILLIE REED,

                Defendant - Appellant.



                              No. 13-4836


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY RAY    WINSTON,   a/k/a    Stanley    Wilson,   a/k/a   Rashaad
Winston,

                Defendant - Appellant.



                              No. 13-4837


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.
ANTHONY CANNON,

                  Defendant - Appellant.



                              No. 13-4839


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

TOBIAS RICHARD DYER,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Claude M. Hilton, Senior
District   Judge.     (1:13-cr-00048-CMH-1;   1:13-cr-00048-CMH-2;
1:13-cr-00048-CMH-3; 1:13-cr-00048-CMH-4)


Argued:   December 11, 2014                 Decided:   March 11, 2015


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Judge Agee and Judge Diaz joined.


ARGUED: Melinda VanLowe, LAW OFFICE OF MELINDA L. VANLOWE,
Fairfax, Virginia; Lawrence Hunter Woodward, Jr., SHUTTLEWORTH,
RULOFF, SWAIN, HADDAD & MORECOCK, PC, Virginia Beach, Virginia;
Alfred Lincoln Robertson, Jr., ROBERTSON LAW OFFICE, PLLC,
Alexandria, Virginia; Abram John Pafford, PAFFORD, LAWRENCE &
CHILDRESS, PLLC, Lynchburg, Virginia, for Appellants.    Rebeca
Hidalgo   Bellows,  OFFICE  OF  THE   UNITED  STATES  ATTORNEY,
Alexandria, Virginia, for Appellee.  ON BRIEF: Dana J. Boente,
United States Attorney, Patricia T. Giles, Assistant United


                                   2
States   Attorney,  OFFICE   OF  THE   UNITED   STATES   ATTORNEY,
Alexandria, Virginia, for Appellee.




                               3
FLOYD, Circuit Judge:

       Four   masked    men     committed        a    string     of    robberies       around

Alexandria and Arlington, Virginia, in December 2012.                                  During

the third and final robbery, the thieves took $60,411.15 from a

credit union.          They also unwittingly took three GPS tracking

devices embedded in the cash.               The GPS devices led police to the

four   appellants       in    this    case:      Keith     Reed,       Stanley     Winston,

Anthony     Cannon,    and     Tobias    Dyer        (collectively,         “Appellants”).

Appellants      were    ultimately       convicted          at     a    jury    trial    for

multiple      offenses.        In    this    consolidated          appeal,      Appellants

challenge the admission of certain evidence and claim that there

is insufficient evidence to convict them for any of the charged

crimes.        For     the     reasons      stated        below,       we    affirm     their

convictions.



                                            I.

       At trial the government proffered evidence, viewed in the

light most favorable to the government’s case, that supports the

following narrative.           United States v. Hassan, 742 F.3d 104, 139

(4th Cir. 2014).



                                            A.

       At   approximately       8:04     p.m.        on   December      7,     2012,    three

African     American     men    entered       the      premises        of   VVM,   Inc.,    a

                                            4
business that sells cell phones and international phone cards in

Alexandria, Virginia.          When the men entered, a VVM employee was

serving a customer.          The men--wearing ski masks and brandishing

firearms--ordered the employee and customer to the floor and

demanded that they not move.                     After unsuccessfully trying to

breach a closed Western Union office that shared the premises

with VVM, the men grabbed approximately $800 from the VVM cash

register.        They   then      fled      in    a     Jeep    driven        by    a     fourth

accomplice.         Police     recovered           a     Jeep     the     next          morning,

approximately a half mile from the VVM store.                           The Jeep, which

had    been     reported    stolen,         was       damaged     from        a    punched-in

ignition, and the last four numbers of its license plate matched

those provided by a witness to the VVM robbery.

       Camera     footage      of     the        robbery,       along     with           witness

testimony, revealed that two of the robbers who entered VVM were

tall   (approximately       six      feet),       while     the   third           was    shorter

(approximately five feet, six inches).                      Two of the appellants–-

Cannon and Dyer--are six feet tall, while Winston is shorter at

approximately       five    feet,      six       inches.          Moreover,             all    the

appellants are African American.

       Cell-phone    records        show    that       Appellants       had       called       each

other numerous times throughout the day of the robbery.                                       There

were no calls between them after 6:00 p.m., however, implying

that they were together by that point.                      Phone records also show

                                             5
Appellants had traveled to Alexandria by 6:30 p.m., were near

VVM   at   8:00     p.m.,   and    had    returned       to    their     hometown    of

Washington, D.C., by 8:13 p.m. (just after the robbery), where

they remained for the rest of the night.



                                          B.

      Two days later, on December 9 at approximately 6:30 a.m.,

three masked men brandishing firearms entered a Shoppers Food

Warehouse in Alexandria, while a fourth man waited in a Jeep

outside.      The     robbers     who    entered       the    store     were    African

American, and again two of them were tall while the third was

shorter.     One     tall   robber       climbed   a    wall     into    a     manager’s

office, while the other two ordered employees and a customer to

the ground while the robbers took money from cash registers.

The robbers fled the store with $15,695.                      Later that day, some

of the appellants used their phones to take pictures of stacks

of cash and themselves celebrating at a club.                         Police found a

stolen Jeep, which was also damaged from a punched-in ignition,

a week later in D.C.            In the Jeep’s trunk, officers recovered

cash tills containing receipts from the Alexandria Shoppers Food

Warehouse.

      Phone records again show that Appellants (primarily Dyer

and Reed) made numerous calls to each other during the day of

the robbery--this time in the early morning from midnight to

                                           6
5:21 a.m.      These records also show that although Reed, Cannon,

and Dyer were all in D.C. before 5:30 a.m., at least Reed and

Cannon were in Alexandria and near the Shoppers Food Warehouse

by 6:15 a.m.--only 15 minutes before the robbery.



                                         C.

        Two weeks later, on December 22 at approximately 9:50 a.m.,

three    masked    men    entered    a   Navy     Federal    Credit   Union   (“the

Credit Union”) in Arlington, Virginia, while a fourth waited in

a Jeep outside.          Once again, two of the robbers were tall, the

other short.        The short robber demanded money near the Credit

Union’s main entrance.              The tall robbers--one of whom had a

semi-automatic handgun with a drum-style magazine--jumped over

the teller counter.          One robber filled a trash can with money

from the teller drawer, while another went to the Credit Union’s

vault, where he took money and cash bags.                   The robbers fled with

$60,411.15 and--unbeknownst to them--three GPS tracking devices

hidden in the cash.          A stolen Jeep matching the description of

the   escape      vehicle   was     found       later,    again   damaged   with   a

punched-in     ignition.      In     addition,      the    officers   recovered    a

trash can in the Jeep’s front passenger area, similar to one the

Credit Union robbers had reportedly used to transport the stolen

bags of money.



                                            7
      Phone records show that Dyer, Winston, and Reed called each

other several times in the hours before the robbery.                                Although

they were all in D.C. during the early morning, records show

that at least Winston was in Arlington near the Navy Federal

Credit Union by 9:32 a.m.--approximately 18 minutes before the

robbery.



                                               D.

        Law   enforcement        tracked      the   GPS       signals    to    an    area    in

southeast D.C.            A police officer canvassed the area for four to

six males.          The officer saw Appellants walking on the street.

One of the men left the group to drop a blue bag--later found to

contain       a   hoodie      and    ski     mask--across       the     street      and   then

returned to the group.               The officer asked the group whether they

lived    nearby         and   requested      that   they      present    identification.

Reed then fled into woods, and the others followed.

        Additional        police     officers       arrived      and     joined      in     the

pursuit.          The officers apprehended each appellant one by one.

When the officers spotted Reed, he had a blue cell phone in his

hand and appeared to be talking on it.                         Despite orders to keep

his   hands       up,    Reed    kept   dropping        his    hands.      When     officers

approached, an officer saw the phone and a black ski mask near

Reed.     Another officer detained Reed and placed his belongings

(including         the    cell      phone)     in   a    property       bag,     which      was

                                               8
transported to a police station. 1              The police also transported a

bag labeled “Dyer” containing an iPhone 5 to the police station,

although at trial the government offered no testimony about how

this phone was seized.            Officers found masks, money, and gloves

strewn on the ground throughout the woods where Appellants were

arrested.

     After Appellants were apprehended, police found that the

third GPS tracker was emitting signals from Cannon’s residence.

In that house, police found three ski masks, two pairs of black

gloves, thousands of dollars in cash, the third GPS tracker, and

three firearms (including one with a drum-style magazine).                       In

total,    officers       seized    eight       masks,    which     analysts   found

contained DNA consistent with Appellants’ DNA.



                                         E.

     On   April    23,    2013,    a   federal    grand    jury    indicted   Reed,

Winston, Cannon, and Dyer on 12 counts stemming from the three

robberies: conspiracy to commit Hobbs Act 2 robbery (Count 1);

Hobbs Act robbery (Counts 2 through 4, for each robbery); armed

robbery   of   a   credit    union      (Count     5);    using,    carrying,   and


     1
        It was standard practice for officers to place an
arrestee’s personal effects in a property bag labeled with the
arrestee’s name.    FBI Special Agent Mark Hess later collected
all the bags from the police station.
     2
       Hobbs Act, 18 U.S.C. § 1951.


                                           9
brandishing     a    firearm    during      and    in   relation        to   a    crime    of

violence (Counts 6 through 8, for each robbery); and being a

felon-in-possession of a firearm (Counts 9 through 12, for each

appellant).       After a four-day trial, a jury convicted Appellants

on all counts.            Winston and Cannon filed separate motions for

judgment of acquittal, which were denied.                         The district judge

sentenced each of the appellants to 720 months (60 years) in

prison.



                                            II.

     Appellants       contest       their    convictions      on    several        grounds.

First, they argue that the trial judge abused his discretion and

violated    the     Federal     Rules   of       Evidence    by    admitting           certain

evidence.      Similarly, but separately, Dyer claims that admitting

evidence    recovered        from    his    cell     phone    violated           the    Sixth

Amendment because the government failed to offer any testimony

establishing        how   the   phone      was    seized.     Finally,           Appellants

argue   that    there      is   insufficient        evidence       to    sustain        their

convictions.        We assess each argument below.



                                            A.

     Appellants first challenge the trial court’s admission of

Exhibit 45, a collection of maps produced by the FBI Cellular

Analysis Detail Team and proffered by the government at trial.

                                            10
The    FBI    produced    the   maps     using     data   from    Appellants’     cell

phones and their service providers’ cell towers.                        As explained

at trial, a cell phone communicates with towers (usually the

tower closest to the phone) when a person sends a text, makes or

receives a voice call, or uses cellular data.                     Service providers

record these communications.               From these records, the FBI can

extrapolate a probable area in which the phone was located over

time.       This process is known as a historical cell-site analysis.

In this case, the cell-site analysis from Appellants’ phone data

placed at least one of the appellants near the scene of each

robbery, close in time to when the robbery occurred. 3

       On    appeal,    Appellants       challenge    the     government’s    use    of

their names, rather than phone numbers, when showing the phones’

locations on the maps in Exhibit 45.                        For example, the map

indicated that it was detailing Cannon’s possible location at

8:12       p.m.   on    December    7,     2012,     rather      than   showing     the

whereabouts        of     the      phone    associated         with     the   number

202.510.4853.          The government expert testified before the jury

that this labeling would be erroneous for a certain defendant if

       3
       For example, Reed’s phone data showed that he was in
Washington, D.C. around 6:05 p.m. on December 7, 2012, but near
Alexandria and the VVM store a mere 20 minutes later. His phone
contacted a phone tower in Alexandria again around 8:04 p.m.--
the time of the robbery.   A mere ten minutes after the robbery
occurred, Reed’s phone contacted a tower back in D.C.,
suggesting that he quickly returned to D.C. after committing the
VVM robbery.


                                           11
the defendant did not in fact possess the cell phone.                         Although

Appellants make several different arguments under the Federal

Rules of Evidence for why the trial judge abused his discretion

in admitting Exhibit 45, all the arguments lack merit.



                                            1.

      We review the trial court’s admission of Exhibit 45 for

abuse of discretion.             United States v. Mouzone, 687 F.3d 207,

216 (4th Cir. 2012).            In other words, we look to see whether the

evidentiary ruling was “arbitrary and irrational.”                        Hassan, 742

F.3d at 130 (quoting United States v. Cole, 631 F.3d 146, 153

(4th Cir. 2011)).



                                            2.

      Appellants        first    argue      that      the   government      failed    to

authenticate Exhibit 45 under Rule 901(a) of the Federal Rules

of Evidence.       See Fed. R. Evid. 901(a) (“[T]he proponent must

produce evidence sufficient to support a finding that the item

is    what   the   proponent       claims        it   is.”).      A   proponent      can

authenticate       an     item      through           various    means,      including

“[t]estimony that an item is what it is claimed to be” or “[t]he

appearance,    contents,         substance,        internal     patterns,    or   other

distinctive characteristics of the item, taken together with all

the   circumstances.”           Fed.   R.    Evid.      901(b)(1),    (4).        “[T]he

                                            12
burden    to   authenticate    under    Rule      901     is   not    high,”      as    a

“district court’s role is to serve as gatekeeper in assessing

whether the proponent has offered a satisfactory foundation from

which    the   jury   could   reasonably       find     that   the     evidence        is

authentic.”     Hassan, 742 F.3d at 133 (quoting United States v.

Vidacak, 553 F.3d 344, 349 (4th Cir. 2009)).

     Notwithstanding Appellants’ assertion to the contrary, the

district court did not violate Rule 901 by admitting Exhibit 45.

The government provided adequate reason for the jury to believe

(i) that phone data could be used to approximate the phones’

location at pertinent times and (ii) that each phone number was

associated with a certain appellant.               First, as to providing a

foundation for the technical aspects of the cell-site analysis,

the government’s expert, Agent Kevin Horan of the FBI Cellular

Analysis   Detail     Team,   detailed      how    he     conducts     a    cell-site

analysis and how it reveals the area in which a phone is likely

located at a certain time.             See J.A. 703-04, 710-18.                   This

testimony provided a foundation for how the maps were created

and allowed the jury to conclude that the maps reflected the

phones’ locations.

     Second,    the   government   proffered          evidence       that   the   jury

could use to attribute each phone to one of the four appellants.

The government tied the phone with number 202.339.9022 to Dyer

through    photos     of   Dyer   on     the      phone     and      text    messages

                                       13
attributing     the    number       to    Dyer,    including       several      that   used

variations on his first name, Tobias.                      See J.A. 650-52; S.J.A.

77   (“Tfoool”),           88     (“Tobb”),       120      (“UNCLE       TOBYYY”),        123

(“Tobias”), 124 (“Tobias”), 125 (“Toby”), 127 (“Sup love dis

Toby”), 131-70.            The government tied 202.594.4127 to Stanley

Winston through        a    text    message       that    identified      the    owner    as

“Stanley” and testimony that Winston handled the phone at issue

and assisted the officers in searching the phone.                          J.A. 481-82;

S.J.A. 97.       The government tied 240.355.8256 to Reed through

testimony of Officer Harry Singleton, who said that he had seen

Reed talking on the associated blue phone, which was recovered

near where Reed was apprehended.                   J.A. 234-35, 237-38; see also

J.A. 240-41 (describing how Reed’s property was collected).                              And

finally, the government tied 202.510.4853 to Cannon, despite no

phone   being    found,         through     the    labeling       of    that    number    in

Winston’s phone as “Cannon.”                See S.J.A. 93, 97.            Based on this

testimony     and     the       phones’    data,     the    government         provided    a

foundation to authenticate each phone as belonging to a certain

appellant.      Thus, the trial court’s admission of Exhibit 45 did

not violate Rule 901(a).



                                            3.

     Second,     Appellants         argue     that      Exhibit    45    was    irrelevant

under Rule 401 of the Federal Rules of Evidence.                                 Rule 401

                                            14
provides     that    “[e]vidence      is    relevant      if:    (a)       it    has   any

tendency to make a fact more or less probable than it would be

without the evidence; and (b) the fact is of consequence in

determining the action.”             The “fact” at issue here is whether

Appellants    committed      the   robberies.           Put   simply,       Exhibit     45

shows Appellants’ proximity to the scenes of the robberies close

to   the   times    the   robberies    occurred,        as    well    as    Appellants’

respective     proximity      to     one    another      on     the    days       of   the

robberies.         This   evidence    makes       it   more   probable          that   they

committed the robberies.           Thus, Exhibit 45 was plainly relevant

under Rule 401.



                                           4.

      Finally,      Appellants     argue        that   Exhibit   45    was       unfairly

prejudicial, confused the issues, and misled the jury under Rule

403 of the Federal Rules of Evidence.                  Rule 403 provides that a

“court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of . . . unfair prejudice,

confusing the issues, [or] misleading the jury.”                           We employ a

“highly deferential” standard of review, in which a “decision to

admit evidence over a Rule 403 objection will not be overturned

except under the most extraordinary circumstances, where that

discretion has been plainly abused.”                   Hassan, 742 F.3d at 132



                                           15
(quoting United States v. Udeozor, 515 F.3d 260, 265 (4th Cir.

2008)).

       Appellants’ argument is based on Exhibit 45 (i) purportedly

not being drawn to scale and (ii) using Appellants’ names rather

the phones’ numbers as labels.           As to whether Exhibit 45’s scale

caused unfair prejudice or misled the jury, Appellants rely on

bare conclusions.       Thus, they have failed to show that the maps

in Exhibit 45 were in fact not drawn to scale or that the scale

caused any unfair prejudice.

       Appellants’     argument    regarding    the   use    of    their    names

rather    than   the    phones’    numbers     is   somewhat      stronger,    but

likewise without merit.           As Appellants correctly note, for the

labeling to be accurate, the jury was required to conclude that

each appellant in fact possessed the phone attributed to him.

Appellants argue that the use of names, not numbers, usurped the

jury’s    prerogative    to   make    this   determination.         The    record,

however, shows otherwise.            Indeed, the government’s expert and

Appellants’ counsel repeatedly noted at trial (i) that Exhibit

45 was not dispositive of whether Appellants in fact possessed

the phones and (ii) that the use of names would be inaccurate if

the government mistakenly attributed the phones to Appellants.

See, e.g., J.A. 713, 715-18, 734-35, 742-45, 829-30, 835, 849.

This   testimony     mitigated    any   likelihood    of    unfair    prejudice,

confusing the issues, or misleading the jury.                  Therefore, any

                                        16
prejudice    from        using    names       rather      than   numbers       does    not

substantially       outweigh     Exhibit       45’s    probative      value,    and    the

trial    judge     did    not    abuse    his      discretion    in    admitting       the

evidence.



                                              B.

     Appellant Dyer posits his own argument for why the trial

court improperly admitted data retrieved from the cell phone

attributed    to    him. 4       He   argues       that   admitting    this     evidence

violated the Sixth Amendment’s Confrontation Clause because not

everyone in the phone’s chain of custody testified at trial.

FBI Special Agent Mark Hess testified only that he took a bag--

labeled “Dyer”--of items found at the police station and used

the contents to produce a case against Dyer and others.                               Dyer

emphasizes    that       there    was    no    testimony     about     who     initially

seized the phone and from where it was taken.

     The    Sixth    Amendment’s         Confrontation       Clause    provides       that

“[i]n all criminal prosecutions, the accused shall enjoy the

right . . . to be confronted with the witnesses against him.”

U.S. Const. amend. VI.                Evidence implicates the Confrontation


     4
       Dyer also argues that the phone and its contents were not
properly authenticated.    As discussed in Part II.A of this
opinion, however, this argument is without merit, as there was
an adequate foundation for the jury to conclude that he used the
phone.


                                              17
Clause only if it constitutes a testimonial statement--that is,

a statement made with “a primary purpose of creating an out-of-

court substitute for trial testimony.”                          Michigan v. Bryant, 131

S. Ct. 1143, 1155 (2011).               If a statement’s primary purpose is

“not   to     create    a     record    for       trial,”       then     the   Confrontation

Clause does not apply.                Id.        Even if a witness’s statement is

testimonial and the witness is absent from trial, however, the

Confrontation         Clause     permits          the     statement’s          admission       if

(1) “the declarant is unavailable” and (2) “the defendant has

had a prior opportunity to cross-examine.”                           Mouzone, 687 F.3d at

213 (quoting Crawford v. Washington, 541 U.S. 36, 59 (2004)).

       Although        we     review        an        alleged       Confrontation          Clause

violation de novo, id., a violation may be found harmless on

appeal if “the beneficiary of the constitutional error can prove

beyond a reasonable doubt that the error complained of did not

contribute to the verdict obtained,” United States v. Williams,

632    F.3d    129,     133    (4th     Cir.          2011)     (brackets      and    ellipsis

omitted)      (quoting        Chapman       v.     California,           386   U.S.    18,    24

(1967)).      In finding harmless error, we need not hold that any

error actually occurred; instead, we can assume error.                                     United

States v. Tyler, 943 F.2d 420, 423 (4th Cir. 1991).                                Indeed, we

should   avoid    deciding        whether         there       was    a   violation     of    the

Confrontation         Clause     if     any       error       was      harmless,      as     “the

principle of constitutional avoidance . . . requires the federal

                                                 18
courts    to    strive       to    avoid     rendering      constitutional           rulings

unless absolutely necessary.”                   Norfolk S. Ry. Co. v. City of

Alexandria, 608 F.3d 150, 156-57 (4th Cir. 2010).

       We decline to address whether labeling the bag so as to

attribute       its     contents      to     Dyer    constituted          a    testimonial

statement.       Instead, we simply find that even if the statement

was    testimonial      and       there   was   error,     any    error       was   harmless

beyond a reasonable doubt.                In our view, even if the bag had not

been labeled, the government could still connect the phone to

Dyer    based    on    its    data,       namely    its    stored    photos         and   text

messages, which demonstrated that he owned and possessed the

phone.     See supra Part II.A.                 Thus, assuming that there was a

violation      of     the   Sixth     Amendment,      it    was    harmless         beyond   a

reasonable doubt.



                                             C.

       We next address whether the trial court correctly denied

Appellants’ motions for judgment of acquittal under Rule 29 of

the Federal Rules of Criminal Procedure.                          As explained below,

there was sufficient evidence to convict Appellants on every

charged offense.




                                             19
                                               1.

      We    review      a    district      court’s      denial   of     a   motion    for

judgment     of    acquittal        de    novo.        Hassan,   742    F.3d    at    139.

“Applying that standard, it is well settled that ‘the verdict of

a   jury    must   be       sustained     if    there    is   substantial      evidence,

taking the view most favorable to the government, to support

it.’”      Id. (brackets omitted) (quoting Glasser v. United States,

315 U.S. 60, 80 (1942)).                 Substantial evidence is that which “a

reasonable        finder      of    fact       could    accept     as   adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”               Id. (quoting United States v. Moye, 454

F.3d 390, 394 (4th Cir. 2006) (en banc)).



                                               2.

      Appellants deny that they committed any robbery and thus

claim that they were wrongfully convicted on all the charged

offenses.     They emphasize that no witness of the robberies could

identify them as the assailants.                       This purported hole in the

government’s       case      is    unsurprising,        however,      given    that    the

perpetrators used masks during the robberies.                      In any event, the

evidence against Appellants that they committed the robberies is

substantial, notwithstanding the lack of positive identification

by eyewitnesses.



                                               20
       The strongest case against them is in regard to the third

robbery.       Within 30 minutes of the robbery at the Credit Union,

the GPS devices hidden in the stolen cash guided officials to

the area of D.C. where Appellants were found.                        Once confronted

by   an    officer,     Appellants       fled   into   the     woods.       There,     law

enforcement found Appellants, two of the GPS devices, and cash

and masks strewn on the ground.                  Then, in Cannon’s home, law

enforcement      found      the   last   GPS    device,      piles   of    cash,     three

firearms that matched witnesses’ descriptions of the firearms

used      at   the   robbery,      and    additional      masks.           Through     DNA

evidence,      law    enforcement        connected     the     recovered      masks    to

Appellants.          This    evidence     was   more    than    enough      to   convict

Appellants for the offenses related to the third robbery (Counts

1, 4, 5, and 8 through 12).

       As to the first and second robberies, the evidence against

Appellants      is   less    overwhelming       but    nevertheless        substantial.

Evidence suggests that all three robberies involved a getaway

driver, use of a stolen jeep, and three masked African Americans

(one short and two tall) entering the businesses.                          True, these

similarities could in theory amount to mere coincidences.                           But a

reasonable       jury    could     also     fairly     connect       the    first      two

robberies to Appellants based on (i) the substantial evidence

that      implicated     Appellants       in    the    third    robbery,         (ii) the

substantial similarity between the third robbery and the first

                                           21
two,    and   (iii) the     close    temporal      and     geographical          proximity

between all the robberies.              Indeed, phone data buttressed the

reasonableness of connecting the third robbery to the first two

based on their similarities.

       As to the VVM robbery on December 7, each appellant had at

least 15 phone calls with co-conspirators on the day of the

robbery, while they made no calls to each other within the two-

and-a-half hours before the robbery.                     A reasonable jury could

conclude that this suggests a great deal of coordination on the

day of the robbery and that Appellants were with each other when

the robbery was committed.              Additionally, all the cell phones

attributed to Appellants contacted towers in Alexandria--where

the robbery occurred--in the few hours preceding the robbery.

This    evidence      was   enough   for    a    reasonable          jury    to    convict

Appellants for the offenses related to the VVM robbery (Counts 2

and 6).

       Phone data also connected Appellants to the Shoppers Food

Warehouse       robbery.     Although      there     was      less    contact      between

Appellants than for the first robbery, the high number of early

morning       phone     calls    between        Appellants       was        nevertheless

significant.          Moreover, phones associated with Cannon and Reed

placed them in Alexandria near the time of the robbery.                            Lastly,

the    record    contains    numerous      pictures      of    stacks       of    cash   and

celebration--pictures           recovered     from       Appellants’         phones      and

                                         22
taken     within      hours        of   the   second        robbery-–that      implicate

Appellants. 5      Thus, as with the other robberies, the government

proffered sufficient evidence for a reasonable jury to convict

Appellants       on    the        offenses    related       to   the     Shoppers     Food

Warehouse robbery (Counts 3 and 7).



                                              3.

     In     addition         to     Appellants’       general     denial      that    they

committed    the      robberies,         they       specifically       challenge      their

convictions for the first robbery under the Hobbs Act, codified

at 18 U.S.C. § 1951.                This offense requires the government to

prove “(1) that the defendant coerced the victim to part with

property; (2) that the coercion occurred through the ‘wrongful

use of actual or threatened force, violence or fear or under

color of official right’; and (3) that the coercion occurred in

such a way as to affect adversely interstate commerce.”                              United

States v. Buffey, 899 F.2d 1402, 1403 (4th Cir. 1990) (quoting

United    States      v.   De      Parias,    805    F.2d    1447,     1450   (11th    Cir.

1986)).     Appellants challenge the sufficiency of the evidence in

proving    the     third     element--that          is,   they   claim    there    was   no

     5
       We note that there is less evidence implicating Reed
compared to his co-conspirators.    Most notably, there was no
conclusive eyewitness testimony about a getaway driver at the
robberies.      Nevertheless, the  evidence   against  him was
substantial and sufficient to sustain his conviction on all
charged counts.


                                              23
evidence that the first robbery adversely affected interstate

commerce.

      Notwithstanding Appellants’ arguments to the contrary, the

government   established     that    VVM   was   the   victim     of   the   first

robbery and that VVM’s business affected interstate commerce.                    A

VVM   employee   testified    that    he   was   selling    an    international

phone card   when    the   robbery    occurred,      that   the   robbers    took

money from his cash register, and that all other stores on the

premises were closed at the time of the robbery.                        In other

words, evidence showed that VVM conducted business in interstate

commerce and that the business was interrupted by Appellants.

Thus, we affirm Appellants’ convictions under the Hobbs Act for

the first robbery.



                                      4.

      Finally,   Appellants    challenge     their     convictions     under   18

U.S.C. §§ 922(g)(1) and 924(c) by arguing that the government

presented no evidence that the firearms found at Cannon’s house

traveled in interstate commerce or were used in the robberies.

We find, however, that their convictions under each respective

statute were proper.




                                      24
                                                 a.

      Counts        9   through      12    charged    Appellants       under    18    U.S.C.

§ 922(g)(1) with being felons in possession of a firearm.                                To

prove    a    violation     of       § 922(g)(1),        the   government      must   prove

beyond a reasonable doubt that:

                  (1) the   defendant   previously  had   been
                  convicted of a crime punishable by a term of
                  imprisonment exceeding one year; (2) the
                  defendant knowingly possessed, transported,
                  shipped, or received, the firearm; and
                  (3) the possession was in or affecting
                  commerce, because the firearm had travelled
                  in interstate or foreign commerce at some
                  point during its existence.

United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en

banc).        Appellants do not dispute that they are all convicted

felons.       Instead, they contest whether the government proffered

sufficient evidence proving the second and third elements.

      The         convictions     under     § 922(g)(1)        arose   from    the    third

robbery.          Witnesses described the firearms used in this robbery

as having unique features (such as a drum-style magazine) that

matched features of the firearms found at Cannon’s house.                             Based

on   the      similarity        of   the    firearms       and    their     discovery    in

Cannon’s house within hours of the robbery, a reasonable jury

could conclude that the firearms were the same.                               The natural

result       of    that   conclusion        is    that   the     firearms    traveled    in

interstate commerce by going from D.C. to Virginia and back.

See 18 U.S.C. § 10 (defining “interstate commerce” as including

                                                 25
“commerce between one State” and “the District of Columbia”);

United     States   v.   Gould,      568   F.3d    459,    471   (4th    Cir.   2009)

(noting that travel across a state line constitutes interstate

commerce).     Although the government did not prove that each co-

conspirator     actually      held    a    firearm    on    December      22,    their

constructive possession of the firearms is sufficient to support

a § 922(g)(1) conviction.              United States v. Branch, 537 F.3d

328, 343 (4th Cir. 2008).            As a result, a reasonable jury could

convict Appellants under § 922(g)(1).



                                           b.

      Counts    6   through    8     charged      Appellants     under    18    U.S.C.

§ 924(c) with possessing firearms in furtherance of a crime of

violence--that is, each of the three robberies.                          To prove a

violation of § 924(c), the government was required to “present

evidence indicating that the possession of a firearm furthered,

advanced, or helped forward a crime of violence.”                        Hassan, 742

F.3d at 142 (quoting United States v. Khan, 461 F.3d 477, 489

(4th Cir. 2006)).        “A defendant may be convicted of a § 924(c)

charge on the basis of a coconspirator’s use of a gun if the use

was   in    furtherance       of   the     conspiracy      and    was     reasonably

foreseeable to the defendant.”                  United States v. Wilson, 135

F.3d 291, 305 (4th Cir. 1998).



                                           26
     As    discussed     supra   Part        II.C.2,    there    was    sufficient

evidence for a reasonable jury to find that Appellants committed

each robbery.     The evidence shows that each robbery involved the

use of a firearm.        As a result, a reasonable jury could find

that Appellants used a firearm in furtherance of each of the

robberies, and their convictions for those charged offenses were

proper.



                                    III.

     For    the   aforementioned    reasons,         none   of   the    challenges

raised     on   appeal   have    merit,        and     we   affirm     Appellants’

convictions.

                                                                          AFFIRMED




                                        27